January 24, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ANDREA FITZGERALD, Appellant

NO. 14-12-00086-CV                          V.

                    MATTHEW B. FITZGERALD, Appellee
                    ________________________________

       This cause, an appeal from the order signed January 6, 2012, was heard on
the transcript of the record. We have inspected the record and find the trial court
erred in dismissing Andrea Fitzgerald’s motion for enforcement of possession or
access. We therefore order the portion of the order dismissing the motion for
enforcement or access REVERSED and VACATED. We order the remainder of
the order AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Matthew B. Fitzgerald.

      We further order this decision certified below for observance.